DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 19-25, 27, 29-32, 36-38, 41, 42, 44-46, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of US 9127241 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art compositions require the inclusion of an acid compound which is an optional compound in the instant claims.  The acid has been substituted in the claims for a quaternary compound which is taught in the method of forming the composition in claim 26 of the ‘241 patent.
Claims 1-14, 19-25, 27, 29-32, 36-38, 41, 42, 44-46, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US 9683200 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘200 patent teaches specific acids combined with the anti-mist component in a non-Newtonian composition with a viscosity less than 40 centipoise.  In dependent claim 15 of the ‘200 patent, the composition further includes the quaternary ammonium compound required by instant claim 1.
Claims 1-14, 19-25, 27, 29-32, 36-38, 41, 42, 44-46, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US 10253279 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘279 patent also teaches a non-Newtonian composition having a viscosity less than about 40 centipoise containing the anti-mist polymer as well as additional ingredients.  In claim 21, the use solution is defined as having the quaternary compounds required in the instant claims.
Claims 1-14, 19-25, 27, 29-32, 36-38, 41, 42, 44-46, 48, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of US 10934503 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘503 patent teaches a non-Newtonian compositions containing anti-mist polymers and having a viscosity of less than 40 centipoise.  In claim 17 of the ‘503 patent an additional quaternary compound is required in the use solution as is required by the instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-7, 19, 21, 22, 24, 25, is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Besse et all (US 20020082178 A1).
Besse teaches a low viscosity aqueous cleaning composition that provides increasing viscosity upon dilution.  The compositions contain thickeners and can penetrate and remove hard baked on soils (see abstract).
Concerning instant claim 1 and the claim limitation of a non-Newtonian aqueous composition, Besse teaches in paragraph 7 the compositions of their invention are shear thinning (aka thixotropic or non-Newtonian).
Concerning instant claims 1, 6, 21, and 25 and the limitation of a quaternary compound, Besse teaches in paragraph 14 the inclusion of quaternary amines and quaternary ammonium compounds as being suitable for their composition.  Various quaternary ammonium compounds are taught by Besse in paragraph 20 (as per instant claim 6).
Concerning the anti-mist component described in instant claims 1 and 21, Besse teaches the inclusion of various polymer compounds including polyacrylates and polyacrylamides in paragraphs 44 and 45.
Concerning instant claim 1 and the claim limitation of viscosity, Besse teaches in paragraph 16 the viscosity of the compositions can be greater than 10 and often between 50 and 200 cP.
Concerning instant claims 3-5, and 22 and the limitation of solvent and chelants, Besse teaches the inclusion of various suitable solvents in paragraph 38.  Included in this list of solvents is propylene glycol as per instant claim 4.  It should also be noted that Besse teaches chelants in paragraph 39 such as EDTA.
Concerning instant claims 7 and 24 and the pH limitation, in example 2D Besse’s compositions had a pH of 9.59 which falls within the applicant’s claimed pH range (see paragraph 83).
Concerning instant claim 19 and the spray limitation, Besse teaches in the abstract that the composition can be diluted to a liquid spray.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767